UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 0-8084 Connecticut Water Service, Inc. (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 06-0739839 (I.R.S. Employer Identification No.) 93 West Main Street, Clinton, CT (Address of principal executive offices) (Zip Code) (860) 669-8636 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One). Large accelerated filer o Accelerated filer x Non-accelerated riler o (Do not check if smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date Number of shares of common stock outstanding, March 31, 2012 (Includes 136,915 common stock equivalent shares awarded under the Performance Stock Programs) CONNECTICUT WATER SERVICE, INC. AND SUBSIDIARIES Financial Report March 31, 2012 and 2011 TABLE OF CONTENTS Part I, Item 1:Financial Statements (Unaudited) Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 Page 3 Consolidated Statements of Income for the Three Months Ended March 31, 2012 and 2011 Page 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 Page 5 Consolidated Statements of Retained Earnings for the Three Months Ended March 31, 2012 and 2011 Page 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 Page 7 Notes to Consolidated Financial Statements Page 8 Part I, Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations Page 14 Part I, Item 3:Quantitative and Qualitative Disclosures About Market Risk Page 18 Part I, Item 4:Controls and Procedures Page 19 Part II, Item 1:Legal Proceedings Page 19 Part II, Item 1A:Risk Factors Page 19 Part II, Item 2:Unregistered Sales of Equity Securities and Use of Proceeds Page 20 Part II, Item 6:Exhibits Page 20 Signature Page Exhibit 31.1 Exhibit 31.2 Exhibit 32 Exhibit 101.INS Exhibit 101.SCH Exhibit 101.CAL Exhibit 101.DEF Exhibit 101.LAB Exhibit 101.PRE Page 21 CONNECTICUT WATER SERVICE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS At March 31, 2012 and December 31, 2011 (Unaudited) (In thousands) March 31, December 31, ASSETS Utility Plant $ $ Construction Work in Progress Accumulated Provision for Depreciation ) ) Net Utility Plant Other Property and Investments Cash and Cash Equivalents Accounts Receivable (Less Allowance, 2012 - $1,105; 2011 - $1,088) Accrued Unbilled Revenues Materials and Supplies Prepayments and Other Current Assets Total Current Assets Restricted Cash Unamortized Debt Issuance Expense Unrecovered Income Taxes - Regulatory Asset Pension Benefits - Regulatory Asset Post-Retirement Benefits Other Than Pension- Regulatory Asset Goodwill Deferred Charges and Other Costs Total Regulatory and Other Long-Term Assets Total Assets $ $ CAPITALIZATION AND LIABILITIES Common Stockholders' Equity: Common Stock Without Par Value: Authorized - 25,000,000 Shares - Issued and Outstanding: 2012 - 8,799,551; 2011 - 8,755,398 $ $ Retained Earnings Accumulated Other Comprehensive Loss ) ) Common Stockholders' Equity Preferred Stock Long-Term Debt Total Capitalization Current Portion of Long-Term Debt Interim Bank Loans Payable Accounts Payable and Accrued Expenses Accrued Taxes Accrued Interest Other Current Liabilities Total Current Liabilities Advances for Construction Contributions in Aid of Construction Deferred Federal and State Income Taxes Unfunded Future Income Taxes Long-Term Compensation Arrangements Unamortized Investment Tax Credits Other Long-Term Liabilities Total Long-Term Liabilities Commitments and Contingencies Total Capitalization and Liabilities $ $ The accompanying footnotes are an integral part of these consolidated financial statements. - 3 - CONNECTICUT WATER SERVICE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31, 2012 and 2011 (Unaudited) (In thousands, except per share amounts) Operating Revenues $ $ Operating Expenses Operation and Maintenance Depreciation Income Taxes Taxes Other Than Income Taxes Total Operating Expenses Net Operating Revenues Other Utility Income, Net of Taxes Total Utility Operating Income Other Income (Deductions), Net of Taxes Non-Water Sales Earnings Allowance for Funds Used During Construction 56 31 Other ) ) Total Other Income, Net of Taxes 90 Interest and Debt Expense Interest on Long-Term Debt Other Interest Charges 77 Amortization of Debt Expense 83 Total Interest and Debt Expense Net Income Preferred Stock Dividend Requirement 9 9 Net Income Applicable to Common Stock $ $ Weighted Average Common Shares Outstanding: Basic Diluted Earnings Per Common Share: Basic $ $ Diluted $ $ Dividends Per Common Share $ $ The accompanying footnotes are an integral part of these consolidated financial statements. - 4 - CONNECTICUT WATER SERVICE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended March 31, 2012 and 2011 (Unaudited) (In thousands) Net Income Applicable to Common Stock $ $ Other Comprehensive Income, net of tax Qualified Cash Flow Hedging Instrument Expense, net of tax benefit of $0 and $0 in 2012 and 2011 1 Reclassification to Pension and Post-Retirement Benefits Other Than Pension, net of tax benefit of $12 in 2012 and $4 in 2011 (6
